Citation Nr: 0733785	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-14 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for triple vessel 
disease; angina, status post coronary artery bypass graft, to 
include heart problems due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from August 1964 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).


FINDINGS OF FACT

1.  Coronary artery disease is not a disease associated with 
exposure to Agent Orange under 38 C.F.R. § 3.309(e). 

2.  Coronary artery disease was not present during service, 
or within one year after separation from service, and there 
exists no competent evidence to suggest that the veteran's 
current coronary artery disease is related to service.

3.  Hypertension is not a disease associated with exposure to 
Agent Orange under 38 C.F.R. § 3.309(e). 

4.  Hypertension was not present during service, or within 
one year after separation from service, and there exists no 
competent evidence to suggest that the veteran's current 
hypertension is related to service.


CONCLUSIONS OF LAW

1.  Coronary artery disease, to include as due to exposure to 
Agent Orange, was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Hypertension, to include as due to exposure to Agent 
Orange, was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and Agent Orange 

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See also 38 
C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  Thus, service connection may be 
presumed for residuals of Agent Orange exposure by showing 
two elements.  First, a veteran must show that he served in 
the Republic of Vietnam during the Vietnam War Era.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).

Even if a veteran is not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994)(holding that the veteran was not precluded under the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation).  However, where the issue 
involves a question of medical causation, competent evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

With respect to the claim that the veteran in this case has 
disorders which are due to Agent Orange exposure in service, 
the Board notes that information provided to VA by the 
National Personnel Records Center (NPRC) shows that the 
veteran's unit, the Third Marine Division, was credited as 
having service in the Republic of Vietnam from November 1967 
to March 1968.  Specifically, the veteran's DD-214 form 
indicates that his awards include a Vietnam Service Medal, a 
Combat Action Ribbon, and a Presidential Unit Citation and 
that he entered active duty on April 1, 1968, in Quang Tri, 
Republic of Vietnam.  Therefore, exposure to Agent Orange may 
be presumed.

The veteran must also show that he is diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) to 
establish service connection based on exposure to Agent 
Orange.  It is important to note that the diseases listed at 
38 C.F.R. § 3.309(e) are based on findings provided from 
scientific data furnished by the National Academy of Sciences 
(NAS).  The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam Era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, the latest update was published in 2007.  
Neither coronary artery disease nor hypertension are diseases 
found to have a scientific relationship such that it can be 
presumed that exposure to herbicides used in Vietnam during 
the Vietnam Era is a cause of the diseases.  See 72 Fed. Reg. 
32,395-32,407 (June 12, 2007).  Thus, the veteran is not 
entitled to the regulatory presumptions outlined in 38 
U.S.C.A. § 1116(f) and 38 C.F.R. § 3.309(e).

Direct and Presumptive Service Connection

While the veteran is unable to satisfy the requirements 
discussed above to be entitled to the regulatory presumption 
for service connection for coronary artery disease (CAD) or 
hypertension as a result of exposure to Agent Orange, the 
Board is required to evaluate the veteran's claims on a 
direct and presumptive basis as well.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2006). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 3.309(a), service connection for cardiovascular 
disease, to include coronary artery disease and hypertension, 
may be granted on a presumptive basis if the conditions are 
manifested to a compensable degree within one year after 
separation from service.


I.  Coronary Artery Disease

The Board has reviewed all of the evidence of record in this 
case.  The Board notes that there is no in-service diagnosis 
of or treatment for CAD contained in the veteran's service 
medical records (SMRs).  

The veteran was afforded a clinical evaluation and physical 
examination in August 1964 prior to enlistment.  The clinical 
evaluation at that time was essentially normal and the 
veteran provided a medical history in which he specifically 
denied ever having dizziness or fainting spells, shortness of 
breath, pain or pressure in the chest, or palpitation or 
pounding heart.  He described his health at that time as 
being "good."

In May 1965, the veteran sought care after he fell down the 
stairs.  The veteran indicated at that time that he had 
difficulty breathing.  X-rays taken at that time showed that 
the veteran's chest was normal, but that there was evidence 
of possible fracture of the eighth and ninth ribs on the 
right side of the body.

The veteran sought additional in-patient care in October 1967 
after reporting the sudden onset of non-pleuritic right chest 
pain, chills, fever, vomiting, marked anorexia, and 
fatigability.  Chest x-rays taken upon admission revealed a 
considerably enlarged cardiac silhouette with unremarkable 
pulmonary vasculature.  An electrocardiogram (EKG) taken at 
the same time showed diffused ST segment elevation compatible 
with acute pericarditis.  

The examiner subsequently diagnosed the veteran as having 
probable viral pleural pericarditis, acute.  The examiner 
prescribed complete bedrest and antibiotics, and noted that 
there was a gradual resolution of the veteran's pain, a 
decrease in heart rate, and a resolution of the pleural 
pericardial friction rub.  A follow-up chest x-ray and EKG 
taken upon discharge were within normal limits, and the 
veteran was discharged as fit for duty.

In January 1968, the veteran reported having symptoms of 
chilliness, fever, headache, myalgia, insomnia, mild sore 
throat, and mild substernal pleuritic-type chest pain.  Upon 
physical examination, the examiner noted that the veteran's 
heart had normal sinus rhythm without murmurs.  A chest x-ray 
taken at that time was within normal limits.  The veteran was 
diagnosed as having a febrile illness of an unknown etiology, 
prescribed antibiotics, and returned to duty.

The Board notes that the veteran was afforded a clinical 
evaluation and physical examination in December 1971 prior to 
discharge.  The clinical evaluation was essentially normal, 
but for an acknowledgement that the veteran had right ankle 
surgery in service.  There were no references to any heart 
problems or CAD noted upon discharge from service.   

The Board observes that the claims file includes various VA 
post-service treatment records.  The Board notes, however, 
that many of these records are unrelated to the current claim 
and deal with the veteran's treatment for erectile 
dysfunction, a prostatectomy, and a service-connected right 
ankle injury.

The first pertinent VA treatment record is dated April 2004.  
The veteran was admitted to the VA medical center in New 
Orleans after reporting chest pain.  A left heart 
catheterization administered at that time showed that the 
veteran had coronary artery disease.  Specifically, the 
treatment note described the veteran as "morbidly obese" 
and indicated that the veteran had triple vessel disease with 
unstable angina, and that he was in need of a coronary artery 
bypass graft (CABG).

Pre-operative testing, including an ultrasound of the carotid 
arteries, showed soft arteriosclerotic plaque in the right 
common, internal and external carotid arteries.  The 
radiologist noted the presence of calcified arteriosclerotic 
plaque in the right and left carotid bulbs.  

The veteran subsequently underwent a quadruple CABG in May 
2004.  The Board notes that the post-operation report 
referenced the veteran's past history of pericarditis, and 
that at the time of the operation, the veteran was found to 
again have pericarditis.  The Board observes that other VA 
treatment records associated with the claims file are either 
not relevant to the current claim, or detail the veteran's 
convalescence from the quadruple CABG.  The Board notes that 
these records are also devoid of any mention of the veteran's 
service in the Republic of Vietnam and exposure to Agent 
Orange.

After reviewing all the evidence of record, the Board 
concludes that the veteran's service connection claim fails 
on both a direct and presumptive basis.  Pursuant to Hickson, 
the Board acknowledges that the veteran currently has CAD.  
However, SMRs show no diagnosis of or treatment for CAD in 
service, and there is no competent evidence linking the 
veteran's CAD, which was diagnosed over three decades after 
separation from service, to his period of service.  

The Board notes that the veteran explained his own beliefs 
concerning the manner in which he likely contracted CAD.  
However, lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, there exists no medical opinion in the claims 
file relating CAD, which was diagnosed many years after 
service, to any alleged incident of service or to 
pericarditis in service.

The Board finds that CAD was not present during service, and 
it has not been shown that it developed after service as a 
result of a service-related incident.  Indeed, in view of the 
first suggestion of pertinent disability many years after 
service, relating CAD to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  Moreover, the United States Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the lapse of over three 
decades between service and the diagnosis of CAD is evidence 
against the veteran's claim.  

Accordingly, the Board finds that CAD was not incurred in or 
aggravated by service, nor was it manifest to a compensable 
degree within one year after discharge from service.  

II.  Hypertension

The Board notes as a preliminary matter that there is no in-
service diagnosis of or treatment for hypertension contained 
in the veteran's SMRs.
As noted above, the veteran was afforded a clinical 
evaluation and physical examination in August 1964 prior to 
enlistment.  The clinical evaluation at that time was 
essentially normal and the veteran provided a medical history 
in which he specifically denied ever having high or low blood 
pressure.  The veteran's blood pressure at the time of the 
examination was interpreted to be 116/70, and he described 
his health as being "good."  No vascular system 
abnormalities were noted.

An in-service treatment note associated with the veteran's 
hospitalization for probable acute viral pleural pericarditis 
dated October 1967 showed that the veteran's blood pressure 
at that time was 110/60.

The Board notes that the veteran was afforded a clinical 
evaluation and physical examination in December 1971 prior to 
discharge.  The clinical evaluation was essentially normal, 
but for an acknowledgement that the veteran had right ankle 
surgery in service.  The veteran's blood pressure was 
interpreted to be 150/86.  Again, no vascular system 
abnormalities were noted, and there were no references to 
hypertension noted upon discharge from service.   

The Board observes that the claims file includes various VA 
post-service treatment records.  The Board notes, however, 
that many of these records are unrelated to the current claim 
and deal with the veteran's treatment for erectile 
dysfunction, a prostatectomy, a service-connected right ankle 
injury, and a quadruple coronary artery bypass graft.

The first pertinent medical evidence of record is dated April 
1999.  The veteran sought VA in-patient care at that time for 
cellulitis of the right foot.  Upon admission, his blood 
pressure was interpreted to be 190/104.  The veteran was 
subsequently diagnosed with hypertension.  The treating 
physician started the veteran on blood pressure medication, 
and upon discharge, the veteran's blood pressure was 
interpreted to be "very good" at 104/80.  

The veteran's history of hypertension was also noted on two 
occasions in VA treatment notes dated April 2004.  
Hypertension was first noted when the veteran was admitted 
for in-patient care after reporting chest pain.  The second 
reference to hypertension is included in the veteran's CABG 
pre-operative report.

A VA primary care treatment note dated April 2005 reveals 
that the veteran sought care as part of a routine visit to 
obtain refills on his blood pressure medication.  The 
examiner described the veteran as "morbidly obese" and 
noted that he had not seen the veteran since February 2004.  
The veteran indicated at the time of the examination that he 
had been out of blood pressure medication for a period of 
five days, and that he was not monitoring his blood pressure 
at home as directed.

Laboratory blood work showed that the veteran's hypertension 
was poorly controlled, and the examiner noted that the 
veteran demonstrated poor follow-up during the previous 12 
months by not following the prescribed regimen.  In 
particular, the examiner observed that the veteran gained 
weight and did not monitor his blood pressure at home.  The 
examiner also indicated that the veteran "needed lifestyle 
changes" to include following a low-salt diet, losing 
weight, improving physical activity, and stopping the use of 
non-steroidal anti-inflammatory drugs (NSAIDS) for arthritis.

The Board notes that these records are also devoid of any 
mention of the veteran's active military service or his 
service in the Republic of Vietnam and subsequent exposure to 
Agent Orange.  Furthermore, the Board notes that there is no 
competent medical opinion linking the veteran's current 
hypertension to his period of active service.  

Given the evidence of record, the Board finds that the 
veteran's service connection claim fails on both a direct and 
presumptive basis.  Pursuant to Hickson, the Board 
acknowledges that the veteran currently has hypertension.  
However, SMRs show no diagnosis of or treatment for 
hypertension in service, and there exists no competent 
medical evidence to demonstrate a nexus between the claimed 
in-service disease and the present disability.  Moreover, the 
Board observes that the veteran's hypertension was not 
diagnosed until nearly 28 years after discharge from service.  
See Maxson, supra.

Accordingly, the Board concludes that the veteran's 
hypertension was not incurred in or aggravated by service, 
nor was his hypertension manifest to a compensable degree 
within one year after discharge from service.

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated June 2004 informed the veteran of the type 
of evidence needed to substantiate his claims as well as an 
explanation of what evidence the veteran was to provide to VA 
in support of his claims and what evidence VA would attempt 
to obtain on his behalf.  The veteran was also asked to 
furnish to VA any evidence in his possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
the Board concludes that the preponderance of the evidence is 
against the veteran's service connection claims, any 
questions as to the disability rating and the effective date 
to be assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained. 

Pursuant to the Court's decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the first element to be addressed when 
determining whether a VA examination is required to 
substantiate the veteran's service connection claims is 
whether there is competent evidence of a current disability.  
The medical records indicate that the veteran has current 
disability.  The second element to be addressed is whether 
the evidence establishes that the veteran suffered an in-
service event, injury or disease.  In this case, the veteran 
claims that his heart disease and hypertension are related to 
service.  However, the service medical records do not reflect 
any diagnosis of or treatment for heart disease or 
hypertension.  The third element is whether the evidence 
indicates that a disability may be associated with service or 
another service-connected disability.  In this case, there is 
no competent evidence linking heart disease or hypertension 
to any incident of service.  As the Board ultimately finds in 
this case that the preponderance of the evidence weighs 
against the veteran's claims for service connection, a VA 
examination is not required in this case.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


ORDER

Service connection for heart disease is denied.

Service connection for hypertension is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


